*1232ORDER
The plaintiffs have appealed the Superior Court’s dismissal of their complaint in which they sought damages allegedly due to the negligence of the Registry of Motor Vehicles in returning a driver’s license to an individual when, according to the plaintiffs, the registry “had good cause to believe” that the restoration of the license would be “inimical to the public safety and welfare.” On November 5, 1979, the plaintiffs appeared before us in response to our order to show cause why their appeal should not be summarily dismissed. The plaintiffs have shown the requisite cause. Accordingly, their appeal is returned to the. regular calendar.